Title: To Benjamin Franklin from James Parker, 18 June 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, June 18. 1769.
Eight Days ago, I wrote you per Packet, inclosing the 2d Bill from Mr. Courtney of Baltimore, the first of which I sent per Capt. Haight, for £141 6s. 11d. Sterling. Last Night I received the inclosed Bill for £10 1s. 3d. Sterling from Mr. Vernon of Rhode-Island; he says, it is good, and he is trying to get more for further Remittance. This is all I have received since my last; tho’ I neglect no Methods I can think of, to press Payments from all Quarters.

When Mr. Foxcroft left us, he knows, what Work we had with Mr. Chew in canvassing Matters with him; he was then a Bankrupt, and since confirmed. Besides a small Ballance due to the Office, he has omitted paying the Rider £33 9s. Lawful, which was due to him, and which Mr. Chew should have paid him: but as Mr. Chew has intirely become insolvent, I apprehend the poor Rider must be paid, as he pleads he is hired by the Office, And indeed, it would be too hard to let him be ruined in the Service of the Office, for the Fault of one of the Officers, and as Mr. Chew makes a Plea or Pretence of the Office owing him for former Services, what can the poor Rider do? Therefore to prevent him from suffering, I have ordered Mr. Vernon to pay part of that Arrear, and shall lay the other part on some other Office. Whether I shall have done well or not, I cannot say, but I mean for the best, and hope your Approbation. The Rider says, the new Post-Master at New London has hitherto paid him punctually, and we must take Care not to let such large Arrears run on for the future. But Mr. Chew has long equivocated much.
Both by Mr. Robinson and the Packet, I wrote about the Purpose, with your Consent, of resigning the Place in the Custom-House, from a Consciousness of my being unequal to the Task, and I would not bring my Sureties in Question: tho’ I have yet had no Fault found with me, and I continue till I hear again from you; if peradventure you may either procure it for Mr. Robinson, or any one else, you may be desirous of assisting; which I leave to your own Discretion. It may possibly be in your Power, with Mr. Foxcroft, to procure it for Mr. Robinson, and I conceive, it would be of more advantage to him, than it ever could be to me, as he might possibly get promoted further in that Office, as his Capacity and youth may assist him therein: tho’ I submit all to your better Judgment.
We have had a cold backward Spring, and now come on a hot, and very dry Summer hitherto: Every Thing in the Ground suffers for want of Rain, and if we have not some e’er long, we shall all suffer. We shall perhaps be awaken’d at last, from our Sleep of Luxury and Extravagance. In general Things go on here as usual—only Times grow duller daily. We all join in our Respects to Mr. Foxcroft and self, from Your most obliged Servant
James Parker.
 
Addressed: For / Dr. Benjamin Franklin / Craven-Street / London / per Capt. Winn.
